Citation Nr: 0902364	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-28 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  What rating is warranted for lumbar degenerative disc 
disease with arthritis?

2.  Entitlement to service connection for bilateral lower 
extremity radiculopathy secondary to service-connected lumbar 
degenerative disc disease.

3.  Entitlement to service connection for cervical spine 
degenerative disc disease secondary to service-connected 
lumbar degenerative disc disease.

4.  Entitlement to service connection for a bilateral 
shoulder disorder secondary to service-connected lumbar 
degenerative disc disease.

	
REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William T. Snyder


INTRODUCTION

The veteran had active service from January 1963 to August 
1969, and from August 1982 to December 1994.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in North 
Little Rock, Arkansas.

An August 2005 rating decision denied increased ratings for 
bilateral tinnitus and hearing loss, and a total disability 
evaluation on the basis of individual unemployability due to 
service connected disabilities.  The veteran appealed these 
determinations, and a statement of the case was issued in 
January 2006.  Following issuance of the statement of the 
case, however, the veteran-through his representative in 
April 2006, withdrew his appeal of those issues.  Thus, those 
issues are not before the Board and will not be addressed in 
the decision below.  See 38 C.F.R. § 20.204 (2008).  The 
veteran's withdrawal of that issue notwithstanding, his 
representative asserts an informal claim for a total 
disability evaluation on the basis of individual 
unemployability in the appellate brief.  The representative's 
assertion is not timely to revive the original appeal, see 
38 C.F.R. §§ 204(c), 20.305 (2008); so it will be referred to 
the RO as a new claim.

The representative also asserted an informal claim for 
service connection for depression secondary to the service-
connected low back disorder.  This issue has not been 
considered by the RO, much less denied and timely appealed to 
the Board.  So, it and the claim of entitlement to a total 
disability evaluation on the basis of individual 
unemployability are referred to the RO for appropriate 
action, as the Board does not currently have jurisdiction to 
consider them.  See 38 C.F.R. § 20.200 (2008); Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

The issue of entitlement to service connection for bilateral 
radiculopathy secondary to a low back disorder is addressed 
in the REMAND portion of the document below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability was not manifested by 
thoracolumbar ankylosis at any time during the rating period.

2.  The preponderance of the probative evidence indicates 
that a cervical spine disorder is not related to a service-
connected disability.

3.  The preponderance of the probative evidence indicates 
that a bilateral shoulder disorder is not related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating in excess of 40 
percent for lumbar degenerative disc disease with arthritis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5242 (2008).

2.  The veteran's cervical disorder is not proximately due 
to, the result of, or aggravated by lumbar degenerative disc 
disease with arthritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.310.

3.  The veteran's bilateral shoulder disorder is not 
proximately due to, the result of, or aggravated by lumbar 
degenerative disc disease with arthritis.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The June 2004 pre-decision 
VCAA notice provided to the veteran informed him of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  The June 2004 notice did not fully comply with 
the statutory notice required for increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Content-compliant errors are presumed prejudicial unless 
rebutted by VA.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined prior 
to certifying the appeal to the Board, as provided in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), is not prejudicial in 
light of the decision reached below.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Further, the record shows that any prejudice from the failure 
to provide the rating criteria for the low back claim was 
cured.  The omission was in fact addressed in the July 2005 
statement of the case which specifically informed the veteran 
of the rating criteria that would provide a basis for an 
increased rating.  Thus, any error was cured and rendered 
harmless.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations. The claim was readjudicated on a de novo basis, 
as noted in the statement of the case.  The veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, as he was provided the opportunity 
to present pertinent evidence in light of the notice 
provided.  Because the veteran has actual notice of the 
rating criteria, and because the claim has been 
readjudicated, no prejudice exists.  Thus, the Board may 
address the merits of the appeal.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Evaluation

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, a June 1995 rating decision granted service 
connection for lumbar degenerative disc disease with 
arthritis with an initial evaluation of 10 percent, effective 
January 1995.  A September 2002 rating decision granted an 
increased the rating to 40 percent, effective July 2002.  The 
October 2004 rating decision-as noted earlier, continued the 
40 percent evaluation.

The General Rating Formula for Diseases and Injuries of the 
Spine is used to evaluate degenerative arthritis of the 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Further, 
other applicable rating criteria provide that degenerative 
arthritis is rated on the basis of limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5242 provides that, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
thoracolumbar spine forward flexion limited to 30 degrees or 
less warrants an evaluation of 40 percent.

As noted, the veteran's back disability is currently 
evaluated at 40 percent.  In the absence of ankylosis of the 
thoracolumbar lumbar spine, 40 percent is the highest rating 
allowable for low back pathology, which is rated on the basis 
of limitation of motion.  See 38 C.F.R. § 4.71a.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a rating 
of 50 percent.  Id.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).

The July 2004 examination report notes the veteran has 
thoracolumbar spine range of motion in all spheres-albeit 
significantly limited, is evidence his thoracolumbar spine is 
not manifested by ankylosis.  Thus, there is no basis for a 
higher rating for his degenerative disc disease with 
arthritis based on ankylosis, and the Board is constrained to 
find his lumbar degenerative disc disease with arthritis more 
nearly approximates his currently assigned 40 percent 
evaluation.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242.  See also 38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (2003) (Given that the appellant filed his claim in 
November 2002, the provisions of this Diagnostic Code are 
applicable, but they provide no relief to the appellant given 
the clinical absence of ankylosis.) 

In light of the fact the veteran's low back disability is 
contemplated by the rating schedule, and the fact the 
veteran's low back disability is not exceptional when 
compared to others subject to the same rating criteria, the 
Board finds no basis for referral for consideration of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1); See Thun v. Peake, 22 Vet. App. 111 (2008).

Service Connection Claims
 
General Law and Regulation

The veteran asserts his cervical and bilateral shoulder 
disorders are secondary to his service-connected lumbar spine 
disability.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The probative evidence of record shows Wallin element 3 is 
not present.  VA outpatient records note x-rays that show 
cervical degenerative changes.  Further, the July 2004 joints 
examination report notes diagnoses of degenerative joint 
disease of multiple joints, including the cervical spine and 
bilateral shoulders. As discussed above, service connection 
is in effect for lumbar degenerative disc disease with 
arthritis.  In light of these facts, Wallin elements 1 and 2 
are shown by the probative evidence of record.

The July 2004 spine examination report notes the examiner 
opined the osteoarthritis of the veteran's cervical spine was 
due to the aging process, rather than the service-connected 
lumbar spine disorder.  The July 2004 joints examination 
report notes the examiner opined the osteoarthritis of the 
veteran's bilateral shoulders was not caused by his lumbar 
spine disorder.  In light of the fact the probative evidence 
of record shows Wallin element 3 is not present, the 
preponderance of the evidence is against the claims for 
service connection on a secondary basis.  38 C.F.R. § 3.310.  
The benefits sought on appeal are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an evaluation higher than 40 percent for 
lumbar degenerative disc disease with arthritis is denied.

Entitlement to service connection for cervical spine 
degenerative disc disease secondary to lumbar degenerative 
disc disease is denied.

Entitlement to service connection for bilateral shoulder 
disorder secondary to lumbar degenerative disc disease is 
denied.


REMAND

The July 2004 peripheral nerve examination report notes a 
diagnosis of lumbar radiculopathy at the L5 level.  Contrary 
to the RO's examination request, however, the examiner did 
not address whether the veteran's lumbar radiculopathy is 
causally related to his lumbar degenerative disc disease with 
arthritis.

The veteran is entitled to separate ratings for all 
manifestations of his disability.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  Further, if he is diagnosed with 
intervertebral disc syndrome, he is entitled to be rated 
under the applicable rating criteria which provide that, in 
the absence of incapacitating episodes, the disability is 
rated on the basis of its chronic orthopedic and neurological 
manifestations.  In the absence of the requested nexus 
opinion, the Board finds the examination report insufficient 
for rating purposes.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
ongoing VA treatment records not already in 
the claims file are obtained and made a 
part of the file.

2.  After the above is completed, AMC/RO 
shall arrange a VA neurological examination 
by a neurologist to determine the nature 
and extent of any lower extremity 
neurological disorder.  Request the 
examiner to opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance that any diagnosed lower extremity 
disorder, such as radiculopathy is causally 
linked to the service-connected lumbar 
degenerative disc disease.  The claims 
folder must be made available to the 
examiner for review as part of the 
examination.

The term "50/50 chance" does not mean 
"within the realm of medical possibility." 
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

3.  Advise the veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655.  In the 
event that the veteran does not report for 
any ordered examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of the 
examination. It should also be indicated 
whether any notice that was sent was returned 
as undeliverable.

4.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

5.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the veteran if 
further action
is required on his or her part.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


